Citation Nr: 1138243	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis claimed as secondary to asbestos exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran has timely appealed those issues.

The Veteran testified at a Board hearing in January 2008; a transcript of that hearing is associated with the claims file.  

This case was initially before the Board in March 2008, at which time the case was remanded for further development.  Following completion of that development, the case was returned to the Board for further appellate review; however, the Veterans Law Judge who held the initial hearing on appeal had retired by that time.  In a December 2010 correspondence, the Veteran was informed of his right to another hearing before another Veterans Law Judge and he elected to do so.   The case was remanded in February 2011 in order for that hearing to be scheduled.  Such hearing was conducted before the undersigned in August 2011, and both the Veteran and his spouse testified at that time.  A transcript of that hearing is associated with the claims file.

The Board has recharacterized the respiratory disorder claim on appeal in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

A claim of service connection for tinnitus and a claim to reopen service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure during service, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable for review.

2.  The Veteran is presumed to have been in sound condition, and without any hearing defects at entry into military service.

3.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss meeting the criteria for a hearing loss disability for VA purposes.

4.  The Veteran was an engine mechanic on a naval vessel during military service and was exposed to noise without hearing protection during service as a result of that service; he additionally had post-military occupational noise exposure without hearing protection while working at a crane company and a railroad company as a mechanic.

5.  The Veteran and his spouse competently and credibly stated that the Veteran's hearing loss symptomatology began in 1969, prior to or just after his discharge from military service.

6.  The evidence of record is in equipoise as to whether the Veteran's hearing loss began in or is related to military noise exposure.


CONCLUSION OF LAW

The criteria establishing service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision, discussed below, as to the issue of service connection for bilateral sensorineural hearing loss, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system (including sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, supra.

Finally, the record reflects that the Veteran's service treatment records are not available for review, as noted in a May 2002 PIES request.  In cases where service medical records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

On appeal, the Veteran has asserted that he was an engine mechanic on a naval vessel for four years and that assignment exposed him to loud noise in an enclosed space, resulting in hearing loss.  Specifically, in the most recent hearing before the undersigned, he and his spouse testified that they first noticed some hearing loss beginning in 1969 and that such hearing loss progressively worsened over time until he was diagnosed with bilateral hearing loss by the railroad company that he worked for several years ago.

The Veteran's Form DD-214 reflects service with the United States Navy from February 1965 to February 1969.  His service personnel records reveal that he spent a majority of the time aboard the USS Chanticleer (ASR-7) as an engine mechanic.  Accordingly, the Board finds that noise exposure is conceded here as it is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  The critical question for consideration then is whether any current hearing loss is causally related to such in-service noise exposure.  

Post-service medical records demonstrate that the Veteran sought VA treatment for hearing loss in January 2000, at which time bilateral hearing loss was shown.  In October 2000, the Veteran again underwent treatment for his hearing loss and was diagnosed with stable, long-term asymmetric hearing loss, with a note indicating that the doctor thought the loss in one ear was "probably" congenital.  That treatment note additionally revealed that the Veteran had worked for the railroad post-service for 17 years and that it was that railroad company who diagnosed him with hearing loss and provided him with hearing aids.  Subsequent treatment records demonstrate similar findings.

The Veteran underwent a VA audiologic examination in July 2009, at which time he was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported military noise exposure as an engine mechanic on a naval vessel, 8 hours a day in port and 12-16 hours when at sea-longer if an engine broke down.  Post-service occupational noise exposure included working with a crane company and then with a railroad company for 17 years as a mechanic.  The Veteran denied any recreational noise exposure, and stated that he never used any hearing protection during or post-service.  The audiologist stated that she was unable, without mere speculation, to determine the etiology of the Veteran's bilateral hearing loss identified in 2000, as shown in the VA treatment records.  She noted that no service audiograms were available for review and that the Veteran reported a significant history of military, as well as post-military, noise exposure.  She concluded that the configuration of the Veteran's left ear hearing loss "did not appear" to be completely noise-related.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is warranted.  First, the evidence clearly demonstrates a diagnosis of bilateral sensorineural hearing loss, and that audiometric findings of record meet the criteria for hearing loss disability under 38 C.F.R. § 3.385.  See July 2009 VA examination report.  While the Board acknowledges that no hearing loss is demonstrated in service (as there are no available records to review), such is not a requirement in order for service connection to be granted.  See Ledford, supra.  

In this case, the Veteran is competent to relate hearing loss symptomatology, but is not competent to render a medical opinion as to relation of such conditions to noise exposure in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

While not competent to speak as to nexus in this case, the Board finds that the Veteran and his spouse have competently and credibly stated that his hearing loss symptomatology began in 1969, either during or close to discharge from service.  Thus, continuity of symptomatology has been established here by the Layno v. Brown, 6 Vet. App. 465, 469 (1994) evidence of record.

Insofar as the clinical evidence relates the Veteran's left ear hearing loss to a pre-existing or congenital condition, or "not completely" etiologically related to noise-induced hearing loss, the Board finds the evidence that such is "probably" congenital, or that it "does not appear" to be completely noise-related, is speculative in nature and thus does not weigh against the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

Furthermore, the Board notes that the Veteran has stated that his hearing loss began during or after service and has never stated that he had hearing loss prior to service.  In any event, as the service treatment records are unavailable it cannot be found that there was any hearing loss defect shown on entry intro service.  As such, the presumption of soundness applies.  Additionally, in this case there is no 
clear and unmistakable evidence of any pre-existing audiologic condition.  38 U.S.C.A. § 1111.  The vague references to a congenital problem simply do not rise to the requisite standard of proof for rebutting the presumption.  Accordingly, the presumption remains intact, and it is thus found that the Veteran had no preexisting hearing loss condition as to either ear.

Additionally, the Board notes the lack of any medical evidence of record which relates the Veteran's hearing loss to service noise exposure or to any other cause.  The VA examiner declined to offer an opinion, believing it would require resort to speculation.  As such, that examination is neither positive nor negative evidence.  

The Board acknowledges the Veteran's post-service occupational noise exposure.  However, per the credible testimony of the Veteran and his wife, his symptoms of hearing loss pre-dated such employment.

In sum, in light of the competent and credible lay evidence as to the onset of hearing loss symptomatology in 1969-which is during or close to discharge from service, and prior to any significant post-service noise exposure-the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral sensorineural hearing loss was incurred in or related to military noise exposure.  As such, service connection is warranted.  See 38 C.F.R. § 3.303.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.


ORDER

Service connection for bilateral sensorineural hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

With respect to the respiratory claim, additional development is required.  Specifically, in the Board's March 2008 remand, it was instructed that the Veteran undergo a VA examination with a "physician knowledgeable in pulmonary disorders" and that x-rays be performed and read by a "B reader," a special radiologist trained in reading and grading asbestos films.  The Veteran underwent a VA examination in July 2009, the report of which includes the results from a "B reader."  However, the examination and opinion in that examination report was performed and rendered by a nurse practitioner and not a pulmonologist or a "physician knowledgeable in pulmonary disorders."  Accordingly, the Board finds that its previous remand order has not been complied with as to the issue of service connection for a respiratory disorder, to include asbestosis.  Thus, a remand is necessary as to that issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Alexandria, Louisiana, VA Medical Center, or any other VA medical facility that may have treated the Veteran since February 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his respiratory disorder since discharge from service, that is not already associated with the claims file.  After securing the necessary release forms, attempt to obtain and associate those identified private records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following the above is completed to the extent possible, schedule the Veteran for a VA pulmonary/respiratory examination with a pulmonologist in order to determine whether his respiratory disorder is related to military service.  The claims file must be made available to and be reviewed by each of the examiners in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any respiratory disorder found, including asbestosis and chronic obstructive pulmonary disease (COPD).  The examiner is asked to clarify the Veteran's exact diagnoses, particularly those mentioned noted in the August 1997 private x-ray, December 2003 x-ray demonstrating interstitial fibrosis, and the April 2003 and July 2009 VA examinations, which include the most recent B reader results.

The examiner is then asked to opine if any diagnosed respiratory disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to or caused by military service, to include asbestos exposure as a naval vessel engine mechanic.  

The examiner should accept as conclusive fact that the Veteran was exposed to asbestos during military service, to include passive exposure as well as active exposure due to cutting and welding in the engine room of his ship.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a respiratory disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


